DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20110089667 A.
As to claim 1, KR 20110089667 A discloses a suction assembly (13), as illustrated in Figures 1-5 and annotated Figures 3 and 4 below, comprising a main body (53) comprising a columnar wall, a top cover (69), and a bottom cover, the top cover arranged at one end of the columnar wall, the bottom cover arranged at another end of the columnar wall, the top cover provided with a first through hole, the bottom cover provided with a second through hole, the first through hole used to communicate with a negative pressure generating device (via exhaust pipe 21 to vacuum pump – see 6th paragraph on page 2 of KR 20110089667 A English Translation),  a sealing ring (58) sealed in the main body and movably arranged between the top cover and the bottom cover;  an air duct (57) comprising a first end and a second end opposite the first end, the first end passing through the second through hole and fixed in the sealing ring; and a suction head (15) coupled to the second end.

    PNG
    media_image1.png
    493
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1010
    824
    media_image2.png
    Greyscale
 
With claim 4, the suction head comprises a connecting portion and a suction cup (15a) coupled to the connecting portion (see annotated Figure 2a below); the connecting portion is provided with a third through hole (internally within the connection portion)  in communication with the air duct; the suction cup is provided with a fourth through hole penetrating the suction cup; the third through hole is in communication with the fourth through hole; a surface of the suction cup away from the connecting portion is recessed to define a suction groove; and the suction groove is configured to suction a product (4).

    PNG
    media_image3.png
    987
    450
    media_image3.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 10,011,022).
As to claim 8, Lin et al discloses a suction device (10), as illustrated in Figures 1-12, comprising  a first moving guide rail; a third moving guide rail; a second moving guide rail coupled to the first moving guide rail and the third moving guide rail (see annotated Figure 2 below); and a plurality of suction assemblies (56,66,68), each of the plurality of suction assemblies  movably arranged on a corresponding one of the first moving guide rail, the second moving guide rail, and the third moving guide rail.

    PNG
    media_image4.png
    713
    993
    media_image4.png
    Greyscale

With claim 9, the suction device has a plurality of drivers, wherein each of the plurality of drivers is coupled to a corresponding one of the plurality of suction assemblies; and each of the plurality of drivers comprises at least one of a motor (each arm segment is driven via one or more joint motors – see col. 1, lines 15-16) and a cylinder annotated Figure 2 above).
Allowable Subject Matter
Claims 2-3, 5-7, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al’642, Lin et al’933, Cho, Nagai, Borcea, and Liao are cited as being relevant art, because each prior art discloses a suction assembly comprising a main body and a suction head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651